PRESENT: All the Justices

WILLIAM GABRIEL STARRS
                                                 OPINION BY
v.   Record No. 122028                CHIEF JUSTICE CYNTHIA D. KINSER
                                              January 10, 2014
COMMONWEALTH OF VIRGINIA

               FROM THE COURT OF APPEALS OF VIRGINIA

      Upon accepting a guilty plea and entering it in the record,

does a trial court nevertheless retain the inherent authority to

withhold a finding of guilt and defer the disposition?       That

question is the issue in this appeal.       We answer the question in

the affirmative because until the court enters an order

adjudicating guilt, it has not exercised its judicial power to

render judgment.     Therefore, we will reverse the judgment of the

Court of Appeals of Virginia.

                I.     RELEVANT FACTS AND PROCEEDINGS

      In March 2011, William Gabriel Starrs was indicted in the

Circuit Court of Fairfax County on two counts of felony

possession of a controlled substance with intent to distribute,

in violation of Code § 18.2-248.       Three months later, Starrs

entered pleas of guilty to both felonies pursuant to similar

plea agreements.     See Rule 3A:8.    In those agreements, Starrs

admitted that he committed the offenses charged and agreed that

"the only issue to be decided by the [c]ourt [was] punishment."

The plea agreements also included the following proviso: "I

reserve the right to seek a disposition based upon the . . .
decision in Hernandez [v. Commonwealth, 281 Va. 222, 707 S.E.2d
273 (2011)]."

     After Starrs entered his guilty pleas, the circuit court

entered an order, stating in relevant part:

          The [c]ourt accepted the pleas of guilty and
          made them a part of the record after . . .
          determining that the pleas were made
          voluntarily and with full understanding of
          the nature of the charges and the
          consequences of the pleas.

               In consideration of [Starrs'] pleas of
          guilty and the evidence proffered, the
          [c]ourt finds that there is overwhelming and
          sufficient evidence for a finding of guilt.
          At the request of [Starrs], the [c]ourt
          withheld a finding of guilt pending
          sentencing in order to permit [Starrs] to
          make an argument related to the . . .
          decision in . . . Hernandez. By withholding
          a finding of guilt, it is not the [c]ourt's
          intention to express a view as to what
          decision the [c]ourt will ultimately make in
          this matter.

     In subsequent memoranda, Starrs asked the circuit court to

withhold a finding of guilt and continue the case for a period

of time, release him under certain terms and conditions, and at

the end of that period to "consider dismissal of the case in

lieu of a conviction."   At the sentencing hearing, Starrs made

the same request and, citing Hernandez, argued that the circuit

court had the inherent authority to continue the case and

consider dismissal of the charges.   In response to questions

from the circuit court, Starrs agreed that his "entire purpose"


                                 2
in asking for this type of disposition was "in the hope that

[the circuit court] would ultimately dismiss the charges."

     The circuit court denied Starrs' request.   Citing Taylor v.

Commonwealth, 58 Va. App. 435, 710 S.E.2d 518 (2011), the court

concluded that in the absence of a motion by the Commonwealth,

it did not have the authority to dismiss the criminal charges

then or later because "the defendant's plea[s] establishe[d] the

defendant's guilt."   The court noted that it also had the

authority to reject the defendant's pleas, but that such

rejection would not result in a dismissal of the charges.    The

court stated:

               Since ultimate dismissal is [Starrs']
          goal in seeking a deferral of entry of a
          judgment and since I find I do not have the
          authority to do that, the request for
          deferral is denied.

               I want to be absolutely clear that I am
          not exercising my discretion here; I find I
          do not have discretion. I have discretion
          to continue this; I can absolutely continue
          this for two years.

               But at the end of two years, my only
          option would be to sentence [Starrs] on the
          charges in which he entered pleas of guilty.
          And, as [Starrs] has confirmed, the whole
          purpose in seeking the deferral is
          ultimately to obtain a dismissal.

                              . . . .

               Given that [Starrs] has admitted his
          guilt and has entered a guilty plea and the
          Commonwealth has proffered sufficient
          evidence in support of his plea, I could not

                                 3
           find that the evidence was lacking and
           warranted dismissal. And if dismissal is not
           an option, there's no bona fide reason to
           defer disposition.

     The circuit court subsequently entered an order finding

Starrs guilty and sentencing him to five years of imprisonment

on each charge, to run concurrently, with all time suspended for

five years.

     Starrs appealed the circuit court's judgment to the Court

of Appeals of Virginia, arguing that the circuit court erred in

finding it lacked the authority "to withhold a finding of guilt

and defer adjudication . . . for possible future dismissal of

the charges."   Starrs v. Commonwealth, 61 Va. App. 39, 43, 733
S.E.2d 142, 144 (2012) (internal quotation marks omitted).

Recognizing that a trial court has the inherent authority under

Hernandez to continue a case for future disposition, the Court

of Appeals nevertheless rejected Starrs' argument that a trial

court can dismiss criminal charges after accepting a defendant's

guilty plea but before entry of a written order adjudicating

guilt.   Id. at 45, 733 S.E.2d at 145.    Citing Kibert v.

Commonwealth, 216 Va. 660, 222 S.E.2d 790 (1976), and Hobson v.

Youell, 177 Va. 906, 15 S.E.2d 76 (1941), the Court of Appeals

held that Starrs' guilty pleas, accepted by the circuit court

and entered in the record, constituted convictions for the

offenses with which he was charged.      Starrs, 61 Va. App. at 46,


                                 4
733 S.E.2d at 145-46.   The Court of Appeals further held that

"[w]hen the [circuit] court accepted [Starrs'] knowing and

voluntary guilty pleas and entered his guilty pleas on the

record, it thereafter had no discretion to dismiss the charges

against him."   Id. at 46, 733 S.E.2d at 146.

     We granted Starrs this appeal.

                            II.   ANALYSIS

     We have previously held that "during the interval between

the conclusion of the evidence and the entry of a written order

adjudicating [a] defendant guilty, [a trial court has] the

inherent power, in the exercise of its discretion, to take the

matter under advisement and to continue the case for future

disposition."   Hernandez, 281 Va. at 226, 707 S.E.2d at 275.

The issue now before us is whether the circuit court, after

accepting Starrs' guilty pleas and entering them in the record

through a written order, likewise retained the inherent

authority to withhold a finding of guilt and defer the

disposition.    That issue requires us to determine whether the

circuit court rendered a judgment adjudicating Starrs guilty of

the charged offenses.   These are questions of law that we review

de novo.   Id. at 224, 707 S.E.2d at 274.

     To answer these questions, we must revisit the judiciary's

essential function and inherent power.       Under the Constitution

of Virginia, judicial power is "vested in a Supreme Court and in

                                   5
such other courts of original or appellate jurisdiction

subordinate to the Supreme Court as the General Assembly may

from time to time establish."   Va. Const. art. VI, § 1.

     "[T]he essential function of the judiciary [is] the act of

rendering judgment in matters properly before it."    Moreau v.

Fuller, 276 Va. 127, 136, 661 S.E.2d 841, 846 (2008).    "'The

rendition of a judgment is the judicial act of the court.'"      In

re Commonwealth's Attorney, 265 Va. 313, 319, 576 S.E.2d 458,

462 (2003) (quoting Rollins v. Bazile, 205 Va. 613, 617, 139
S.E.2d 114, 117 (1964)).   "A judgment is the determination by a

court of the rights of the parties, as those rights presently

exist, upon matters submitted to it in an action or proceeding."

Rollins, 205 Va. at 617, 139 S.E.2d at 117 (internal quotation

marks omitted).

     We have explained that

          [t]he judiciary's inherent power derives
          from its existence as an institution
          entrusted with the function of rendering
          judgment. To deny this function is to deny
          the very institution itself. The court's
          inherent power has been recognized to extend
          to matters "incident to the exercise of the
          judicial power which is vested" in it.

Moreau, 276 Va. at 136, 661 S.E.2d at 846 (quoting Button v.

Day, 204 Va. 547, 553, 132 S.E.2d 292, 296 (1963)).




                                 6
       Asserting that Moreau, Hernandez, and In re Commonwealth's

Attorney are dispositive, Starrs argues that the circuit court

had the inherent authority to defer the disposition of his case

and consider a dismissal of the charges.    Starrs contends that

the circuit court's power to render judgment, including a

judgment dismissing the charges, remained until the court

entered a written order adjudicating guilt.    Thus, according to

Starrs, neither a finding that evidence is sufficient to support

a conviction nor the acceptance of a guilty plea strips a trial

court of its inherent authority to decide "whether, when and how

to render a judgment."

       In Moreau, a juvenile and domestic relations district court

judge (the district judge) found evidence sufficient to convict

the defendant but withheld a judgment of conviction, taking the

matter under advisement for disposition at a later date. 276
Va. at 131, 661 S.E.2d at 843.   A circuit court issued a writ of

mandamus requested by the Commonwealth’s Attorney, holding that

"a determination as to the guilt or innocence of the accused

[was] a ministerial and not a discretionary judicial function"

once the district judge found sufficient evidence to convict.

Id. at 132-33, 661 S.E.2d at 844.

       On appeal, this Court reversed the circuit court's judgment

and vacated the writ of mandamus.     Id. at 138, 661 S.E.2d at

847.   We concluded that after hearing evidence in the underlying

                                  7
criminal case, "it was within the inherent authority of the

[district] court to 'take the matter under advisement' or

'continue the case for disposition' at a later date" because

"[s]uch practices involve the essence of rendering judgment."

Id. at 137, 661 S.E.2d at 846-47.        We further held that even

after finding evidence sufficient to convict, a court's

"determination as to the guilt or innocence of the accused" is

not merely a ministerial function.        Id. at 138, 661 S.E.2d at

847.       "The very essence of adjudication and entry of judgment

involves the discretionary power of the court." 1      Id.

       Similarly, in Hernandez, we held that "[u]ntil [a trial]

court enters a written order finding the defendant guilty of a

crime, the court has the inherent authority to take the matter

under advisement or to continue the case for disposition at a

later date."      281 Va. at 226, 707 S.E.2d at 275.   We further

       1
       The Court added a caveat, however. "What may in a proper
case be reasonably subject to challenge is whether the judge may
decline to render judgment and continue the case with or without
terms akin to probation status with the promise from the court
of a particular disposition at a later date." Id. at 137, 661
S.E.2d at 847. That question was not at issue in Moreau because
the underlying order merely stated that the evidence was
sufficient to convict and the case was continued to a date
certain without terms, conditions or promise of a certain
disposition. Id. at 138, 661 S.E.2d at 847. The Court
reiterated this caveat in Hernandez, which also did not involve
such a situation. 281 Va. at 225, 707 S.E.2d at 274.

     By contrast, in     Maldonado-Mejia v. Commonwealth, 286 Va.
___, ___, ___ S.E.2d     ___, ___ (2013) (this day decided), the
Commonwealth and the     defendant entered into a plea agreement
providing for such a     disposition.
                                     8
held that a trial court's statement that the evidence was

sufficient to convict does not amount to a "judgment of

conviction" or "a formal adjudication of guilt."   Id. at 225-26,

707 S.E.2d at 275.   However, "once a court has entered a

judgment of conviction of a crime, the question of the penalty

to be imposed is entirely within the province of the

legislature, and the court has no inherent authority to depart

from the range of punishment legislatively prescribed."     Id. at

225, 707 S.E.2d at 275.   Thus, we held that the trial court in

Hernandez erred when it concluded, after finding the evidence

sufficient to convict at the conclusion of a bench trial, that

it did not have the inherent authority to

          defer disposition of the case for a period
          of time to be fixed by the court, to
          continue the defendant’s bond . . . subject
          to such conditions as the court might
          prescribe, and at the end of that period to
          consider dismissal of the case in lieu of a
          conviction if the defendant complied with
          all the prescribed conditions.

Id. at 224, 707 S.E.2d at 274.

     While neither Moreau nor Hernandez involved a guilty plea,

we have held that mandamus does not lie to compel a trial court

"to enter a judgment of guilt and . . . proceed to sentencing"

when a defendant pleads guilty to the charged offense.      In re

Commonwealth's Attorney, 265 Va. at 315, 576 S.E.2d at 460.     In

that case, two defendants pled guilty to grand larceny.     Id. at


                                 9
315-16, 576 S.E.2d at 460.       The trial court, however, did not

expressly accept either plea, instead taking them under

advisement.     Id.    To compel the trial court to enter findings of

guilt according to the defendants' pleas, the Commonwealth's

Attorney filed petitions for a writ of prohibition and/or

mandamus in this Court.       Id. at 315-16, 576 S.E.2d at 460-61.

The Commonwealth's Attorney argued that once the defendants had

pled guilty, "the [trial] court had 'nothing to do' except enter

judgment and fix punishment" and that there was no authority for

a trial court "to defer or take under advisement a finding of

guilt after a defendant pleads guilty."       Id. at 318, 576 S.E.2d

at 462.

     The Court dismissed the petitions, holding that a writ of

mandamus did not lie because the Commonwealth's Attorney was

requesting us "to fix and prescribe the judgment to be

rendered." 2    Id. at 319, 576 S.E.2d at 462 (internal quotation

marks omitted).       The Commonwealth's Attorney "ask[ed] us to

control [the trial court's] exercise of judicial discretion by

prescribing the precise judgment to be entered, a judgment of

guilt."   Id.    We explained, however, that "[r]equiring a court

or judge to enter a certain judgment unquestionably infringes

upon the exercise of judicial discretion."       Id.

     2
       For reasons not relevant to the present appeal, the Court
also held that a writ of prohibition did not lie. Id. at 317,
576 S.E.2d at 461.
                                    10
     Unlike Starrs, the Commonwealth contends that the case now

before us differs from Moreau, Hernandez, and In re

Commonwealth's Attorney in one fundamental respect: in a written

order, the circuit court accepted Starrs' guilty pleas and

entered them on the record.   According to the Commonwealth, that

is a legally significant act under Virginia law that

differentiates this case from those in which a trial court

determines that evidence is sufficient to convict, or takes a

defendant's guilty plea under advisement.   Relying on Kibert,

the Commonwealth argues that a guilty plea "'accepted and

entered by the court[] is a conviction or the equivalent of a

conviction of the offense to which it is directed.'" 216 Va. at

664, 222 S.E.2d at 793 (quoting Crutchfield v. Commonwealth, 187
Va. 291, 296, 46 S.E.2d 340, 342 (1948)).   Thus, the

Commonwealth contends that the circuit court had no authority to

do anything other than impose the punishment prescribed by law.

     As the Commonwealth asserts, we have held that "'a

voluntary and intelligent plea of guilty by an accused is, in

reality, a self-supplied conviction authorizing imposition of

the punishment fixed by law.'"   Id. (quoting Peyton v. King, 210
Va. 194, 196, 169 S.E.2d 569, 571 (1969)); see also Hern v. Cox,

212 Va. 644, 646, 186 S.E.2d 85, 87 (1972) (rejecting a habeas

corpus petitioner's claim that the record failed to show a

conviction because the trial court implicitly accepted and

                                 11
entered the petitioner's guilty plea, as evidenced by the

court's imposition of punishment).   "The effect of the plea of

guilty . . . is a record admission of whatever is well charged

in the indictment. . . . It admits all the criminating facts

alleged and the statutory elements of the offense charged."

Hobson, 177 Va. at 912, 15 S.E.2d at 78 (internal quotation

marks omitted).

     In Kibert, we rejected the argument that a trial court was

required to hear evidence to sustain a conviction based upon a

guilty plea.   We explained that "a 'plea of guilty eliminates

the necessity for proof, in so far as fixing the degree of the

crime is concerned.'" 216 Va. at 664, 222 S.E.2d at 792

(quoting Hobson, 177 Va. at 913, 15 S.E.2d at 78-79).   A

defendant pleading guilty supplies "the necessary proof," and

evidence therefore is generally not required for a trial court

to proceed to judgment upon a guilty plea.    Hobson, 177 Va. at

912-13, 15 S.E.2d at 78; Kibert, 216 Va. at 664, 222 S.E.2d at

793 ("[T]he introduction of evidence to sustain a conviction

upon a guilty plea is . . . unnecessary in any criminal case.").

     We have repeatedly held, however, that a trial court may

hear evidence "as to aggravation or mitigation of the offense."

Hobson, 177 Va. at 912-13, 15 S.E.2d at 78.   As we explained in

Kibert, "[i]n accepting a plea of guilty," a trial court is

always "free to hear the evidence [it] deems necessary to an

                                12
understanding of the case and to the fixing of an appropriate

sentence."   216 Va. at 664, 222 S.E.2d at 793.   Citing Smyth v.

Morrison, 200 Va. 728, 107 S.E.2d 430 (1959), we further

explained that "a trial court has power, in its discretion, to

hear evidence upon a plea of guilty and to convict the accused

of a lesser offense."     Id. at 665, 222 S.E.2d at 793.   "The

purpose of hearing evidence is to determine whether an accused

is guilty or not and the measure of guilt."     Smyth, 200 Va. at

734, 107 S.E.2d at 434.

     Our precedents make clear that a guilty plea obviates the

need for evidence to establish guilt, but a trial court may

nevertheless hear evidence and actually convict the accused of a

lesser offense.   Thus, the mere acceptance and entry of a guilty

plea does not constitute "a formal adjudication of guilt."

Hernandez, 281 Va. at 225-26, 707 S.E.2d at 275. 3   If it did, a

trial court would have no authority to hear evidence and convict

of a lesser offense.    See Smyth, 200 Va. at 734, 107 S.E.2d at

434-35.   Rather, a defendant's guilty plea supplies the

necessary proof and a trial court, after accepting and entering

a guilty plea, may "proceed to judgment," i.e., may proceed to

adjudicate the defendant guilty and impose the punishment


     3
       In Maldonado-Mejia, 286 Va. at ___, ___ S.E.2d at ___
(this day decided), the trial court accepted and entered the
defendant's guilty plea but did not enter a written order
adjudicating the defendant guilty of the charged offense.
                                  13
prescribed by law.    Hobson, 177 Va. at 912-13, 15 S.E.2d at 78;

see also Kercheval v. United States, 274 U.S. 220, 223-24 (1927)

("Like a verdict of a jury[,] [a] plea of guilty . . . . is

conclusive" and "the court has nothing to do but give judgment

and sentence.") (emphasis added).     The same is required when a

jury has returned a verdict of guilty: the trial court must

still enter judgment on the verdict.     See Ramdass v.

Commonwealth, 248 Va. 518, 520, 450 S.E.2d 360, 361 (1994); see

also Lundin v. Superior Court for King Cnty., 174 P. 473, 474

(Wash. 1918) ("[I]t is elementary that a plea of guilty has the

same effect in law as a verdict of guilty.").

     While a guilty plea is "a self-supplied conviction,”

Kibert, 216 Va. at 664, 222 S.E.2d at 793 (internal quotation

marks omitted), it is only when a trial court has entered "a

written order finding the defendant guilty," Hernandez, 281 Va.

at 226, 707 S.E.2d at 275, that it has made a "determination of

the rights of the parties upon [a] matter[] submitted to it in a

proceeding." 4   In re Commonwealth's Attorney, 265 Va. at 319, 576


     4
       We have construed the term "conviction" in several
different contexts. In Ramdass, when determining the meaning of
the term "convicted" in Code § 53.1-151(B1) concerning
ineligibility for parole, we held that a jury verdict of guilty
upon which no judgment had been entered could not be "considered
as a conviction under" that statute. 248 Va. at 520, 450 S.E.2d
at 361. Similarly, in Smith v. Commonwealth, 134 Va. 589, 113
S.E. 707 (1922), the Court concluded that when a defendant pled
not guilty, the term "convicted" in former Code § 2705
addressing the removal of an elected or appointed official meant
14
S.E.2d at 462.   Until the court enters such an order, it "has

the inherent authority to take the matter under advisement or to

continue the case for disposition at a later date."   Hernandez,
281 Va. at 226, 707 S.E.2d at 275.   Once a trial court enters a

formal adjudication of guilt, it must impose the punishment

prescribed by the legislature; it has no inherent authority to

depart from that range of punishment.   Id. at 225, 707 S.E.2d at

275; see also Moreau, 276 Va. at 136, 661 S.E.2d at 846 ("[T]he

judiciary may not assume the function of statutory enactment, a

power unique to the legislative function."); In re Commonwealth

of Virginia, 229 Va. 159, 163, 326 S.E.2d 695, 698 (1985)

(issuing writ of mandamus to compel a trial court to impose a

mandatory sentence because the court had no authority to refuse

to do so).




"convicted by judgment, and require[d] a judgment of conviction,
in addition to the verdict of the jury." Id. at 592, 113 S.E.
at 708.

     In contrast, we held in Jewel v. Commonwealth, 260 Va. 430,
536 S.E.2d 905 (2000), that "for the limited purposes of Code §
19.2-269," a defendant's guilty plea accepted by the trial court
constituted a "conviction" and an order entering a finding of
guilt was unnecessary. Id. at 433, 536 S.E.2d at 906. We
concluded that the decisions in Smith and Ramdass were not
dispositive, in part, because "they did not involve a guilty
plea entered by the defendant in the prior proceedings." Id. at
432, 536 S.E.2d at 906. To the extent that Jewel can be read to
suggest that a trial court formally adjudicates a defendant's
guilt by accepting a plea of guilty and entering it in the
record, it is overruled.
                                15
     We therefore conclude that the circuit court, upon

accepting and entering Starrs' guilty pleas in a written order,

still retained the inherent authority to withhold a finding of

guilt, to defer the disposition, and to consider an outcome

other than a felony conviction.    Indeed, the court stated in its

written order that it "withheld a finding of guilt pending

sentencing in order to permit [Starrs] to make an argument

related to the . . . decision in . . . Hernandez."     To hold that

the circuit court, after accepting and entering Starrs' guilty

pleas, had no discretion to do anything other than impose the

legislatively prescribed punishment would be tantamount to

controlling the "exercise of judicial discretion by prescribing

the precise judgment to be entered, a judgment of guilt."     In re

Commonwealth's Attorney, 265 Va. at 319, 576 S.E.2d at 462.

                         III. CONCLUSION

     For the reasons stated, we conclude that the circuit

court's accepting and entering Starrs' guilty pleas in a written

order was not a formal adjudication of guilt.   Thus, the court

erred in concluding that it no longer had the inherent authority

to consider any disposition other than to impose the

legislatively prescribed punishment.

     In reaching this conclusion, we emphasize, however, that

while the power to try criminal offenses and to impose the

prescribed punishment is "judicial," the "power to enforce" does

                                  16
not include the inherent "discretion to permanently refuse to do

so."   Ex parte United States, 242 U.S. 27, 41-42 (1916).

             [I]f it be that the plain legislative
             command fixing a specific punishment for
             crime is subject to be permanently set aside
             by an implied judicial power upon
             considerations extraneous to the legality of
             the conviction, it would seem necessarily to
             follow that there could be likewise implied
             a discretionary authority to permanently
             refuse to try a criminal charge because of
             the conclusion that a particular act made
             criminal by law ought not to be treated as
             criminal. And thus it would come to pass
             that the possession by the judicial
             department of power to permanently refuse to
             enforce a law would result in the
             destruction of the conceded powers of the
             other departments.

Id. at 42.

       Our decision today does not traverse the separation of

powers and "enter the domain of penology [and] questions of

legislative policy."    Gore v. United States, 357 U.S. 386, 393

(1958) (citation omitted).    Until a trial court enters an order

adjudicating guilt, it has not yet exercised its essential

function of rendering judgment.    Once it has done so,

separation-of-powers principles require that punishment be

imposed according to the legislature's prescription.        See id.

       We therefore will reverse the judgment of the Court of

Appeals, vacate Starrs' sentences, and remand this case to the

Court of Appeals with directions that it remand the case to the



                                  17
circuit court for further proceedings in accordance with this

opinion.

                                      Reversed, vacated and remanded.



JUSTICE McCLANAHAN, with whom JUSTICE MIMS joins, dissenting.

     The issue in this appeal is not whether a trial court may

defer disposition of a criminal case after acceptance of a plea

agreement.    Rather, the issue is whether the trial court in this

case erred in holding that it did not have authority to dismiss

the charges against Starrs after accepting the plea agreements

and guilty pleas in which Starrs admitted he committed the

offenses charged. 1

     Pursuant to Rule 3A:8, the Commonwealth's Attorney entered

into plea agreements with Starrs wherein Starrs "admitt[ed] that

[he] committed the offense as charged and that the only issue to

be decided by the Court is punishment."     Upon presentment of the

plea agreements, the trial court had the discretion to accept

the agreements, reject the agreements, or defer its decision as

to the acceptance or rejection of the agreements.     Rule

3A:8(c)(2).    The trial court did not reject the agreements or

     1
        The trial court expressly recognized that it had
discretion to continue the case, stating, "I have discretion to
continue this; I can absolutely continue this for two years."
The trial court denied Starrs' request for deferral because the
ultimate disposition sought by Starrs was dismissal of the
charges against him.


                                 18
defer its decision on whether to accept or reject the

agreements.    The trial court accepted the agreements and Starrs'

pleas of guilty and entered them into the record after finding

"overwhelming and sufficient evidence for a finding of guilt."

Pursuant to Rule 3A:8(c)(3), the trial court was thereafter

required to "inform the defendant that it will embody in its

judgment and sentence the disposition provided for in the

agreement[s]."    Thus, the trial court fully complied with the

procedure governing pleas and plea agreements set forth in Rule

3A:8.

        Despite the trial court's acceptance of Starrs' guilty

pleas and the plea agreements, and in the absence of a motion to

withdraw his guilty pleas under Code § 19.2-296 or set aside the

plea agreements, Starrs sought relief from his guilty pleas and

the plea agreements.    Specifically, Starrs requested that the

trial court "continue this case for a period of time, place him

on terms of release, and upon review, consider whether to

dismiss the case without any convictions."    The majority

concludes the trial court erred in holding it had no authority

to dismiss the charges since this Court has previously stated

that "[u]ntil [a trial] court enters a written order finding the

defendant guilty of a crime, the court has the inherent

authority to take the matter under advisement or to continue the

case for disposition at a later date," Hernandez v.

                                  19
Commonwealth, 281 Va. 222, 226, 707 S.E.2d 273, 275 (2011).

However, the majority's holding ignores the fact that the trial

court already exercised its authority in deciding to accept the

plea agreements rather than reject the agreements or defer its

decision on whether to accept or reject the agreements.   When a

plea bargain is reached, the acceptance of the plea agreement is

the "adjudicative element" of the criminal justice process.

Santobello v. New York, 404 U.S. 257, 262 (1971).

     In my view, the language from Hernandez relied upon by the

majority has no application to this case.   When this Court

stated that the circuit court has the inherent power to continue

a case for future dismissal "during the interval between the

conclusion of the evidence and entry of a written order

adjudicating the defendant guilty," the Court was clearly

addressing the factual scenario in which a defendant has pled

not guilty.   Hernandez, 281 Va. at 226, 707 S.E.2d at 275.    The

Court did not address the effect of a guilty plea entered

pursuant to a plea agreement, both of which are accepted by the

trial court under Rule 3A:8. 2


     2
      Additionally, because Moreau and In re Commonwealth's
Attorney only recognize that a trial court may not be compelled
by mandamus to enter judgment, neither case supports the
principle that a trial court may dismiss charges without the
Commonwealth's consent when the defendant has pled guilty
pursuant to plea agreements that have been accepted by the
court. See Moreau v. Fuller, 276 Va. 127, 138-39, 661 S.E.2d
841, 847-48 (2008) (adjudication and judgment not subject to
                                 20
     The importance of the role of plea bargaining in our system

of criminal justice is well-established.

       The disposition of criminal charges by agreement
       between the prosecutor and the accused, sometimes
       loosely called "plea bargaining," is an essential
       component of the administration of justice.
       Properly administered, it is to be encouraged. If
       every criminal charge were subjected to a full-
       scale trial, the States and the Federal Government
       would need to multiply by many times the number of
       judges and court facilities.

       Disposition of charges after plea discussions is
       not only an essential part of the process but a
       highly desirable part for many reasons. It leads
       to prompt and largely final disposition of most
       criminal cases; it avoids much of the corrosive
       impact of enforced idleness during pretrial
       confinement for those who are denied release
       pending trial; it protects the public from those
       accused persons who are prone to continue criminal
       conduct even while on pretrial release; and, by
       shortening the time between charge and
       disposition, it enhances whatever may be the
       rehabilitative prospects of the guilty when they
       are ultimately imprisoned.

Santobello, 404 U.S. at 260-61; see also Johnson v.

Commonwealth, 214 Va. 515, 517-18, 201 S.E.2d 594, 596 (1974).

"In Virginia, as well as in our sister states, the system of

criminal justice cannot function promptly and effectively unless


mandamus since it involves discretionary power of court); In re
Commonwealth's Attorney, 265 Va. 313, 318-19, 576 S.E.2d 458,
461 (2003) (mandamus will not lie to fix and prescribe judgment
since such act involves discretionary power of the court). In
this case, the Commonwealth's attorney did not seek to compel
the trial court to accept the plea agreements or enter judgment.
The trial court, in the exercise of its discretion, accepted the
plea agreements and the guilty pleas and entered judgment based
on that acceptance.


                               21
the vast majority of all criminal cases are disposed of on pleas

of guilty." Id. at 517, 201 S.E.2d at 596.   "It is of the utmost

importance that the integrity of the plea bargaining process be

assured because any failure in this regard would result in

making this most desirable process less useful and productive

than in the past."   Id. at 518, 201 S.E.2d at 596.

     The integrity of the plea bargaining process cannot be

assured when a trial court may relieve a defendant from a guilty

plea in the absence of a motion to withdraw and dismiss the

charges without the consent of the Commonwealth. 3    See In re

Horan, 271 Va. 258, 263-64, 634 S.E.2d 675, 679 (2006).     "After

the defendant has sworn in open court that he actually committed

the crimes, after he has stated that he is pleading guilty

because he is guilty, after the court has found a factual basis

for the plea, and after the court has explicitly announced that

it accepts the plea," a defendant is not permitted to "withdraw

his guilty plea simply on a lark."   United States v. Hyde, 520
U.S. 670, 676 (1997).

       Were withdrawal automatic in every case where the
       defendant decided to alter his tactics and present
       his theory of the case to the jury, the guilty
       plea would become a mere gesture, a temporary and

3
  Pursuant to the separation of powers doctrine established under
the Constitution of Virginia, Commonwealth's Attorneys are
vested with the executive power to charge under applicable
criminal statutes and to decide whether to proceed with the
prosecution. See In re Horan, 271 Va. 258, 263-64, 634 S.E.2d
675, 679 (2006).
                                22
       meaningless formality reversible at the
       defendant's whim. In fact, however, a guilty plea
       is no such trifle, but a grave and solemn act,
       which is accepted only with care and discernment.

Id. at 677 (internal quotation marks and citations omitted).

Yet, I believe the majority's holding will "degrade the

otherwise serious act of pleading guilty into something akin to

a move in a game of chess" since the Court has now recognized a

new avenue of relief from guilty pleas and plea agreements

outside the context of a motion to withdraw.   Id.

     In short, as the trial court expressed well:

               Given that [Starrs] has admitted his
          guilt and has entered a guilty plea and the
          Commonwealth has proffered sufficient
          evidence in support of his plea, I could not
          find that the evidence was lacking and
          warranted dismissal. And if dismissal is not
          an option, there's no bona fide reason to
          defer disposition.

Because the trial court did not err in this holding, I would

affirm the judgment of the Court of Appeals.




                               23